 324DECISIONSOF NATIONAL LABORRELATIONS BOARDPharmaseal Laboratories and Carl Smith,Petitionerand United Metaltronics and Hospital Supply Em-ployees, Local 955,United Brick-andClay Workersof America,AFL-CIO,and MiscellaneousWare-housemen,Drivers and Helpers, Local 986,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case 21-RD-1057September 27, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY ANDPENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Theodore B. Hornand briefs were filed by each of the two unions namedin the caption as comprising the joint representative.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, this case was transferred to the NationalLabor Relations Board for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.United Metalronics and Hospital Supply Em-ployees, Local 955, United Brick and Clay Workers ofAmerica, AFL-CIO, and Miscellaneous Warehouse-men, Drivers and Helpers, Local 986, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, are the joint representa-tive of certain employees of the Employer, and as suchconstitute a labor organization.3. For the reasons set forth below, we conclude thatno question affecting commerce exists concerning therepresentation of employees of the Employer withinthe meaning of Section 9(c)(1) of the Act.The Petitioner seeks to decertify the incumbentjoint bargaining representative of all the employees inthe existing appropriate unit.' The joint representative1The unitconsistsof all productionand maintenance employees,shippingand receivingemployees,truckdrivers,warehouseemployees,and qualitycontrol techniciansat the Employer's Irwindale,California, plant, excludingoffice clericals,guards, professional employees,and supervisors as defined inhas two components, hereinafter separately referredto as Local 955 and Local 986. Local 986, in responseto the present decertification petition, seeks to sep-arately represent all of the employees in the unit. Lo-cal 955 contends that the petition should be dismissed,because there is presently in effect a valid collective-bargaining agreement which constitutes a contractbar. The Employer takes no position.On July 2, 1965, Local 955 and Local 986 werecertified by the Board as the joint representative forthe bargaining unit. Following a period of negotia-tions, a 3-year contract was entered into between theEmployer and the joint representative on December1, 1965.Negotiations for a renewal contract commencedabout October 1968. Local 986 refused to particpatein these negotiations, however, on the ground that itspetition was then pending before the Board seeking tosever the warehouse employees from the unit.' Nego-tiations continued between the Employer and thejoint representative, with Local 955 alone conductingthe negotiations on behalf of the joint representative.The negotiations resulted in a new 3-year contractwith an expiration date of December 1, 1971. Signingthis contract on behalf of the joint representative wereagents of Local 955 only. No agent of Local 986signed the contract. Significantly, however, Local 986accepted the benefits of the contract, abided by itsterms, and never questioned its validity.In the latter part of 1971, with the 1968 contractapproaching expiration, the Employer was notifiedthat the joint representative desired to negotiate an-other renewal contract. On September 29, 1971,3 aproposal for a new collective-bargaining agreementwas sent to the Employer, along with a letter namingSummers, of Local 955, as chairman and Hauck, ofLocal 986, as cochairman of the joint representative'sbargaining committee. The letter was followed by ameeting on October 13, attended by representatives ofthe Employer and the joint representative, includingHauck. The Employer was formally presented withthe aforementioned contract proposal. Hauck, at thattime, expressed complete approval of the proposal.After about 25 bargainingsessions,the partieswere unable to reach agreement. Although Hauck hadbeen notified of all the bargainingsessions,he attend-ed only the first such session on October 13, as de-scribed above. Hauck was also informed of the par-ties' inability to reach agreement.On December 2, the parties held an additionalmeeting at the request of a Federal mediator. Aftersome discussion, Summers and James Cruz, for the -the Act.2Case 21-RC-11016. On March 12,1969, the Board issueditsOrderdismissing the petition on the basis that the unit sought was inappropriate.Pharmaseal Laboratories,174 NLRB 1139.'Unless notedotherwise, all dates hereinafter are 1971.199 NLRB No. 37 PHARMASEAL LABORATORIES325joint representative,accepted the Employer's latestoffer,and embodied it in a 3-year contractwhich theyand the Employer signed.4Hauck,also present at themeeting,for the first time questioned the negotiators'status and the validity of the understanding reached;he refused to sign the contract and stated that hewould have the employees in the segment of the unithe represented take a strike vote.On the morning of December 3, Hauck dispatcheda telegram to the Employer and Local 955,arguingthat Local 955's negotiators had no authority to signany collective-bargaining agreement covering theunit.As we had stated,Local 955 contends that the 1971contract is an effective bar to the petition,which musttherefore be dismissed;the Employer does not disputethis position.The Petitioner and Local 986, on theother hand,argue principally that the alleged contractis not a bar, since it has not been signed by any agentof Local 986.For the reasons discussed below, webelieve the 1971 contract is an effective bar, and thepetition must be dismissed.A contract,to constitute a bar to a petition,must ofcourse be signed by all the parties.'On its face, the1971 contract meets this requirement.Thus,there arejust two signature blocks:one is titled"FOR THECOMPANY.-"the other is titledFOR THE UNION:UNITED METALTRONICS AND HOSPI-TAL SUPPLY EMPLOYEES, LOCAL 955,AND MISCELLANEOUS WAREHOUSE-MEN, DRIVERS AND HELPERS UNION,LOCAL 986, I.B.T.There is no contention that the Employer's signatureblock is not properly signed.The principal argument by Local 986 is that to beeffective the contract required an additional signatureby a Local 986 agent. However, Local 986 isnot aparty to the contract. Here, as in all cases of a jointrepresentative, pursuant to a Board certification, asingle exclusive representative exists for all the em-ployees in the bargaining unit. Neither Local 955 norLocal 986 was certified individually. Rather, theywere certified jointly, to be the single statutory repre-sentative of all the employees in the unit. There areonly twode jureparties to the 1971 contract: the Em-ployer and the joint representative.While it is true that on December 2 Hauck in effectquestioned Local 955's continued role as spokesmanfor the joint representative and on December 3 dis-patched a telegram to the Employer and Local 955,arguing that Local 955 had no authority to sign anycontract covering the unit, it cannot be denied thatHauck had admittedly attended only the first and lastof the 1971 negotiating sessions and left the 'real nego-tiating responsibility to Summers as the spokesmanfor the joint representative. These facts clearly revealthat Summers had the final authority to negotiate for,and bind the joint representative to, the agreementultimately reached with the Employer; the Employerwas led to believe that this was the case.To accept Local 986's argument that despite itsprior course of conduct it could in December with-draw Summers' authority to negotiate on behalf of thejoint representative would in effect mean that the Em-ployer must bargain with Local 955 and Local 986 ona separate basis, in separate units. We have repeatedlyheld such contentions to be without merit.6 Local 955and Local 986 had the obligation to bargain on behalfof the unit employees on a joint basis and with onevoice.Once the Employer was given to rely uponSummers' authority, and after the numerous bargin-ing sessions based upon such good-faith reliance, weare satisfied that the Petitioner and Local 986 cannotnow dispute the validity of the consummated agree-ment.We find from the foregoing facts that the afore-mentioned contract constitutes a bar to the instant peti-tion.Accordingly, we shall dismiss the petition.7ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.4 The Employer's offer and the ensuing contract contained no provisionthat it was to be subject to employee ratification,or to signature by anyagents of Local 955 or 986 as such.Accordingly,we find no merit in Local986's argument that since the unit employees originally had voted to rejectthe contract and the officers of Local 955 originally had refused to sign it,the contract never became effective.5 Appalachian Shale Products Co.,121 NLRB 1160('S D Warren Company,150 NLRB 288,Utility Services, Inc,158 NLRB592;Standard Brands Incorporated,175 NLRB 734.7Chairman Miller concursin the result but relies solely on the evidencethat Local986 engaged in a course of conduct establishing that Summers wasthe spokesman for both unions,with authorityto negotiate on behalf of, andbind,Locals 955 and 986to any agreement reached with the Employer.